DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Abstract
The Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the present case, the abstract refers to a process or method for transporting goods in containers but fails to set forth the steps for performing the method.  Also, the abstract should not include reference numerals for any elements of the claimed invention.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. § 112(b), as being incomplete for omitting essential steps.  See MPEP § 2172.01.  The method claim fails to recites any steps. Thus, claim 1 is indefinite as well as claims 2-4 depending therefrom.  Correction is required.
Claim 1 is further indefinite, because it recites the limitations "the wagon" and “the bottom layer.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 is further indefinite, because it recites the limitation "the goods.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is further indefinite, because it recites the limitation "the bottom containers.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is further indefinite, because it recites the limitation "the side wall.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is further indefinite, because it recites "characterized in that it has a side wall."  There is insufficient antecedent basis for the term “it” in the claim.
Claim 7 is further indefinite because it recites the limitation "the side wall.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is further indefinite, because it recites the limitation "the side wall.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is further indefinite, because it recites the limitation "the side wall.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is further indefinite, because it recites the limitation "the side wall.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 recite the limitations “reinforcing member” and “connecting members” which invoke 35 U.S.C. § 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 8 and 9 are indefinite and are rejected under § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-10 are rejected under § 102(a)(1) as being anticipated by US Pat. No. 6,363,846 to Jamrozy et al. (Jamrozy).  In regards to claim 5, Jamrozy discloses a wagon (10) for transporting containers, [the wagon] comprising bogies (12) and a platform (20) with side walls (50) arranged between said bogies, characterized in that the height of the side wall extending over the platform in its lowest point does not exceed 60 cm (see Fig. 3 showing a railcar with a plurality of trucks and a body for storing a plurality of steel coils).

In regards to claim 6, Jamrozy further discloses that [the wagon] has a side wall extending 55-60 cm above the platform. See Fig. 3.

In regards to claim 7, Jamrozy further discloses that the side wall comprises trapezoid reduced-height sections, wherein the side wall extends 40-45 cm above the platform in said reduced-height sections. See Figs. 4-5. 

In regards to claim 8, Jamrozy further discloses that the side wall comprises a top reinforcing member. See Col. 2, ll. 50-60 (describing a conventional continuous cover assembly).

In regards to claim 9, Jamrozy further discloses that the side wall and the top reinforcing member are linked with connecting members. See Fig. 4.

In regards to claim 10, Jamrozy further discloses that the height of the side wall is 20-40 cm. See Fig. 4.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under § 103 as being obvious over US Pub. No. 2018/0001911 to Khenokh et al. (Khenokh) in view of US Pat. No. 6,363,846 to Jamrozy et al. (Jamrozy).  In regards to claim 1, Khenokh discloses a method for transporting goods in containers (see ¶ [0054]), wherein the wagon (10) carries two layers of containers (15), characterized in that the bottom layer comprises containers without side walls. See Fig. 1 (illustrating a railcar for transporting intermodal containers in a stacked configuration with one container stacked on top of another container).
Although Khenokh does not explicitly disclose that the bottom layer comprises container without side walls, such a feature is found in the prior art.  In fact, Jamrozy teaches a railcar (10) for transporting large metal coils (78) wherein the bottom layer of containers (70) comprises containers (70) without side walls. See Fig. 1 & 3 (illustrating a railcar with a plurality of transverse bunks for transporting metal coils wherein each transverse bunk an open cradle for storing coils during transport).
Thus, it would have been obvious to modify the railcar of Khenokh with the transverse bunks of Latourrette in order to transport large metal coils in addition to intermodal containers.

In regards to claim 2, Khenokh further discloses that the goods carried on the bottom layer are loaded and unloaded independently from the goods carried on the top layer. See ¶ [0005] (accessing individual containers to load and unload goods).
In regards to claim 3, Jamrozy further discloses that that the bottom containers are used for transporting coils. See Fig. 1 (transporting metal coils on railcar).

Claim 4 is rejected under § 103 as being obvious over Khenokh in view of Jamrozy, supra, as applied to claim 3, and further in view of US Pub. No. 2014/0084612 to Eastall (Eastall).  In regards to claim 4, Khenokh in view of Jamrozy discloses all limitations of the claimed invention but for the coil lifter arm.
Although Khenokh in view of Jamrozy does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Eastall teaches a lifting apparatus wherein coils are loaded and unloaded by inserting a coil lifter arm through the inner diameter of the coil. See Fig. 1 & 2 (illustrating several techniques for lifting metal coils using equipment such as a coil car or forklift).
Thus, it would have been obvious to combine Khenokh in view of Jamrozy with the coil cars of Eastall in order to load and unload the metal coils to and from railcars.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655